Title: From Thomas Jefferson to John Gorman, 8 February 1822
From: Jefferson, Thomas
To: Gorman, John


Sir
Monticello
Feb. 8. 22.
Your letter should have been sooner answered but I have expected daily to go to the University, which weather roads have hitherto prevented. I gave Thrimston a proper reprimand for his conduct, and assured him I should place at your discretion his punishment if he should misconduct himself again. I have been anxious he should learn to lay stone, and shall be glad if you can engage him in as much of that kind of work as you can. I will furnish two additional hands for quarrying my work, and with that Thrimston should assist & learn that also. I salute you with friendly respectsTh: Jefferson